[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS

                    For The FIRST CIRCUIT

                                         

No. 93-1038 

                     HERBERT H. NAIDICH,

                    Plaintiff, Appellant,

                              v.

          THE MITRE CORPORATION & BARRY M. HOROWITZ,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]
                                                    

                                         

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

Herbert H. Naidich on brief pro se.
                  
David  J. Kerman, Herbert L. Holtz and Ropes &  Gray, on brief for
                                                    
appellees.

                                         

                        June 11, 1993
                                         

     Per  Curiam.   The appellant,  Herbert  H. Naidich,  has
                

appealed  the denial  of his  "motion to  reopen" a  district

court order dismissing  his lawsuit for failure  to prosecute

and failure to attend a court session.  In the absence of any

designation to the  contrary, we treat the  court's dismissal

as  a dismissal with prejudice.  Velazquez-Rivera v. Sea-Land
                                                             

Serv., Inc., 920  F.2d 1072, 1075 (1st Cir.  1990).  Although
           

such a dismissal is a harsh sanction, we conclude that it was

within the court's permissible discretion in this case.

     The gist of the matter is briefly stated.  On October 7,

1992, two  years after the  start of this  age discrimination

suit, defendants  filed  a  substantial  motion  for  summary

judgment.  The district court  on October 13, 1992, issued an

order setting a scheduling conference for October 23 pursuant

to Fed.  R. Civ.  P. 16(b) and  D. Mass. Loc.  R. 16.1.   The

order specified that  its provisions relating to  preparation

for the conference  were of the utmost importance.   By cross

reference, it  noted that sanctions  including dismissal were

authorized  for  failure   to  comply.    An   opposition  to

defendants'  motion  was  due under  the  governing  rules by

October 21.1

                    

1.  We reject Naidich's suggestion that the dismissal in this
case was  pursuant to D. Mass.  Loc. R. 41.1(b), as  the case
was not on  any "dismissal calendar,"  as referenced in  that
rule.

     Naidich  neither appeared  at the  scheduling conference

nor filed a timely opposition to the summary judgment motion.

When Naidich did not appear, the district court dismissed the

case.  Naidich then filed a motion to reopen, but he  did not

adequately explain  his  failure  to  attend  the  scheduling

conference whose importance  had been plainly stressed.   Nor

did  he  adequately  explain  his failure  to  file  a timely

opposition to  the motion for  summary judgment.   It appears

that Naidich's failure  to appear  may have  been related  to

disagreements  with  defense  counsel about  the  preliminary

steps  but  there  is  no  doubt that  Naidich  knew  of  the

scheduled conference and disregarded that obligation.

     There  is ample  authority  for  dismissal  where  court

ordered  deadlines  or  other   obligations  are  ignored  by

litigants, Fed.  R. Civ. P.  41(b), Link v. Wabash  R.R., 370
                                                        

U.S. 626, 630-31  (1962), and case precedent  sustaining such

dismissals as well.  Figueroa  Ruiz v. Alegria, 896 F.2d 645,
                                              

649 (1st Cir.  1990) (dismissal where plaintiffs  were guilty

not only of simple delay but of disobedience of a court order

as well); Zavala  Santiago v. Gonzalez Rivera,  553 F.2d 710,
                                             

713 (1st  Cir. 1977) (dismissal where  plaintiffs disregarded

court-ordered deadlines and  counsel failed to appear  at the

pretrial conference).

     Equally  important, Naidich did  not seek leave,  at the

time  he sought to  reopen, to file the  tardy opposition.  A

                             -3-

court  asked   to  forgive   procedural  defaults,   and  the

consequent waste of its time and resources, ought at the very

least be assured  that there is  some purpose to  reinstating

the case.  Evennow we think no such purpose hasbeen made out.

     Indeed, because the sanction is a severe one and Naidich

is proceeding  pro se, we  might find  this a  close case  if

anything  filed by Naidich in the district court demonstrated

a substantial  defense to the  summary judgment motion.   But

even now on appeal -- and appeal is too late -- Naidich makes

only  conclusory and unsupported  assertions that, except for

the  defendants'  description  of  the  company,  every other

statement   is   "untrue"  and   defendants'   documents  are

"forgeries"  and  "deceptions."     Given  defendants'  quite

thorough  and well-documented  affidavits  -- which  strongly

indicate  that Naidich's discharge was due to performance and

not  age  --  Naidich's  epithets  are of  no  weight.    See
                                                             

generally Teamsters,  Chauffeurs  Local No.  59 v.  Superline
                                                             

Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992) (in order to set
           

aside a judgment,  a movant must at least  establish, by more

than  a purely  conclusory allegation,  that  it possesses  a

potentially meritorious claim).

     There  was no abuse  of discretion either  in dismissing

this lawsuit or  in denying the motion to  reopen.  The order

of the  district court  is, therefore,  affirmed.   Naidich's
                                                 

"motion to  compel," filed in  this court and which  asks for

                             -4-

the imposition of sanctions, is denied.
                                       

                             -5-